Citation Nr: 18100175
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-56 779
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for basal cell carcinoma, to include as due to exposure to contaminants in the water supply at Camp Lejeune is remanded for additional development.
The Veteran had honorable active duty service with the United States Marine Corps from February 1958 to February 1961.
This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that, in relevant part, denied entitlement to service connection for basal cell carcinoma.  The Veteran filed a Notice of Disagreement as to this issue in November 2014.  A Statement of the Case was issued in September 2016.  The Veteran filed his Substantive Appeal in November 2016.
Unfortunately, remand is necessary to adjudicate the issue on appeal.  
The Veteran asserts that his basal cell carcinoma was caused by excessive sun exposure in service, including during basic training during which he reported repeated sunburns, and deployments to Puerto Rico.  The Veteran alternatively asserts that his exposure to water-based contaminants at Camp Lejeune caused or materially contributed to the development of the basal cell carcinoma.  The Veteran submitted a ScienceCorps article in support of the latter contention that endorsed a causal connection between the chemicals found in the Camp Lejeune water with damage to skin cells and increased sensitivity to the sun.
The Veteran underwent a VA examination in January 2017 to assess the etiology of his basal cell carcinoma.  Unfortunately, the opinion provided by the examiner is inadequate for adjudicative purposes.  The examiner discusses at great length the risk factors for basal cell carcinoma, and stated that: sun exposure is the most important environmental cause of [basal cell carcinoma], and most risk factors relate directly to a persons sun exposure habit or susceptibility to solar radiation.  The examiner noted that the Veteran reported excessive sun exposure in service.  After service, the Veteran reported a lack of material sun exposure as he either worked indoors or slept during daylight hours depending on his shift.  Despite acknowledging that sun exposure was a primary factor contributing to the development of basal cell carcinoma, and despite reporting the Veterans history of sun exposure occurred primarily in service, the examiner determined that his basal cell carcinoma was less likely as not related to service.  The examiner did not provide a rationale for this conclusion, nor did she address the apparent conflict between the Veterans reported history of sun exposure and the risk factors for basal cell carcinoma.  
Additionally, the examiner determined that the Veterans basal cell carcinoma was less likely than not related to exposure to water contaminants at Camp Lejeune.  The examiner listed the eight conditions entitled to presumptive service connection due to exposure at Camp Lejeune.  The examiner also acknowledged the Veterans ScienceCorps article, as well as the history chemicals found at Camp Lejeune.  Unfortunately, the rationale did not extend past this statement of information.  The examiner did not address the ScienceCorps article in any meaningful way, nor did she provide a direct service connection analysis in light of the contention that Camp Lejeune chemicals caused skin damage and increased sensitivity to sun.
The January 2017 medical opinion is insufficient as it fails to provide a thorough rationale for any of the nexus opinions offered.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new medical opinion must be obtained on remand. 
The matter is REMANDED for the following action:
1. Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.
The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).
The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veterans VA claims folder.
2. Once the aforementioned development is complete, obtain a new medical opinion from a new clinician regarding the etiology of the Veterans basal cell carcinoma.  A full copy of the claims file must be provided to the clinician, including a copy of this remand.  The clinician should consider the Veterans reports of sun exposure in-service and the lack thereof following service as competent for purposes of adjudication.  The clinician must also review the ScienceCorps article provided by the Veteran.  After such a review, the clinician must opine as to the following:
(a) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans basal cell carcinoma had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service, to include exposure to the sun as well as to water-based contaminants at Camp Lejeune?
To note, although basal cell carcinoma is not presumptively related to the water-based contaminants at Camp Lejeune, this presumption does not bar the finding of a direct etiological relationship.  The examiner may not state that it is less likely as not that the Veterans basal cell carcinoma is related to active duty service because it is not a presumptive condition of exposure to water-based contaminants at Camp Lejeune.
A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veterans pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

